GOLENBOCK EISEMAN
                                                     Attorneys at Law 1711Third Avenue, New York, NY 10017-4014
ASSOR BELL & PESKOE~                                 T (212) 907-7300 I F (212) 754-0330 I ~~bolenbock.com

DiREcr Dias No.: (2 / 21 90 7-7348
DiREcr FaX No.: l2 / 2) 754-0330




                                            MEMO ENDORSED
EMAIL ADDRESS: MDEVORK/NnQ GOLENBOCK. COM




                                              March 6, 2020

Via ECF and Email
Honorable Katherine Polk Failla
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:      Dill et al. v. JPMorgan Chase Bank, N.A., Case No. 19-cv-10947 (KPF)

Dear Judge Failla:

         As counsel to Plaintiffs, I am writing on behalf of both side to update our last letters to the
Court.

      In connection with this Court's February 21, 2020, order with respect to discovery, on
March 3, 2020, JPMorgan Chase ("JPM") made a production of several hundred pages of
documents and also sent Plaintiffs a letter responding to questions Plaintiffs' counsel asked about
JPM's witnesses' declarations in support of the motion to compel arbitration.

       Plaintiffs are now reviewing JPM's letter and the documents so far provided. JPM has also
agreed to let Plaintiffs inspect next week certain original documents.

        JPM and Plaintiffs are continuing to discuss other documents that Plaintiffs have requested,
in order to see whether they can reach agreement on these discovery matters, or at least narrow
any differences. In view of this progress, the parties request a two week adjournment of the March
12 conference, before which they will submit a more detailed report, and request a revision of the
current briefing schedule. We will jointly submit a new briefing schedule after we confer further.

        With respect to the week of March 23, if that is convenient to the Court, plaintiffs' counsel
are free, and JPM's counsel will be in Albany on March 23-24 for a Court of Appeals argument,
is unavailable on March 26, and has a noon hearing on March 27 before another S.D.N.Y.
judge. We are all flexible the week of March 30.




3446070.1
  GOI..ENBOCK EISEMAN
  ASSOR BELL & PESKOE~

   Honorable Katherine Polk Failla
   March 6, 2020
   Page 2

           Thank you.


                                           Respectfully,

                                           ~~~~~
                                           Michael S. Devorkin
   Cc: Eamon Joyce, Esq. (by email)
       David Golub, Esq. (by email)
       Steven Bloch, Esq. (by email)

Application GRANTED. The initial pretrial conference in this matter is
hereby ADJOURNED to April 2, 2020, at 10:00 a.m. The Court ORDERS the
parties to submit a status report on the case and an updated briefing
schedule on or before March 26, 2020.

Dated:         March 6, 2020           SO ORDERED.
               New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE




                                       2
   3446070.1
